The information charges that in Greer county, May 22, 1925, Vol Cooksey did have in his possession about 30 gallons of mash, fit for and for the purpose of manufacturing alcoholic liquor. His trial resulted in a verdict of guilty, the jury failing to agree upon the punishment. The court sentenced him to pay a fine of $250 and imprisonment in the county jail for 60 days.
The evidence for the state, which is undisputed, conclusively shows the guilt of the defendant. There was no evidence offered on the part of the defense.
Finding no error in the proceedings in the court below, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur. *Page 349